RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2019-CA-0976-MR

BRAY A. NELSON                                                        APPELLANT


                APPEAL FROM BOONE CIRCUIT COURT
v.          HONORABLE RICHARD A. BRUEGGEMANN, JUDGE
                      ACTION NO. 17-CR-00191


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

CALDWELL, JUDGE: Appellant Bray Nelson was convicted of criminal abuse in

the first degree in the Boone Circuit Court. He was sentenced by the court to a

term of imprisonment of five (5) years. He appeals his conviction, arguing that the

Commonwealth presented insufficient evidence of guilt and that consequently the

trial court should have entered a directed verdict. We find that the prosecution did
provide sufficient evidence of guilt and the trial court properly denied the motion

for a directed verdict. We affirm.

                                      FACTS

             Bray Nelson (Nelson) was an employee of the Campbell County Jail

when he met Angel, a fellow employee. Despite his being married with children,

Nelson and Angel had a more than platonic relationship. Despite this impropriety,

Angel was friendly with Nelson’s wife and Angel’s two-year-old son was friends

with Nelson’s two small children; Angel would often babysit the Nelson children

and the Nelsons reciprocated.

             On February 18, 2017, Angel was scheduled to work an overnight

shift at the Boone County Jail and the Nelsons were going to watch her young son

for her. She dropped her son off on her way to work and then after her shift ended

she returned to the Nelson home. Nelson let her in the home when she arrived and

told her that her son was fine, and he was still asleep. Angel saw her son asleep in

the living room and then went downstairs to sleep for a bit.

             After her nap, Angel and Nelson engaged in sexual activity and only

after did she interact with her child and notice he had bruising on his body in

several locations. Angel testified that Nelson admitted having “whipped” the child

when he would not stop crying and go to sleep, and Nelson admitted having used a

belt on the back of the child’s legs, which were covered in a large bruise. Angel


                                         -2-
testified she was too frightened of Nelson to confront him about the “whipping,”

and stayed at the Nelson home that day with the child, even having dinner with the

family.

             She was supposed to meet the child’s father at a predetermined

location for a scheduled custody exchange that evening, but instead when she left

the Nelson home with the child, she drove directly to the father’s residence and

showed him the bruises. They took the child to the local hospital and he was

transported via ambulance for his safety to Cincinnati Children’s Hospital. The

child was released early in the morning of the next day and had no permanent

injuries due to the “whipping.”

             When the police contacted Angel to investigate the matter, she did not

tell them she was involved romantically with Nelson, nor did she initially tell them

that he had admitted “whipping” the child with a belt to her. Rather, she told the

authorities that the child had simply fallen while playing at the park. The detective

had Angel call Nelson on a recorded line, and during the call he admitted having

caused the bruises with a belt.

             When interviewed, Nelson admitted “spanking” Angel’s son with an

open hand the night he was watching him for her and said he did so three or four

times. He denied trying to hurt the child, insisting he was disciplining him as he

did his own children. After being confronted with the recording of the call with


                                         -3-
Angel wherein he had stated using a belt, he admitted to police that he had held the

child by the arm with one hand and used a belt to strike him with the other.

             Angel testified at the trial and the jury was shown photographs of the

child’s bruises. Nelson testified in his own defense and denied having used a belt,

despite having told the detective he had done so. He explained that he had only

said such to the police to protect his wife from being implicated in the abuse of the

child, as he didn’t think she had been truthful with him about her actions towards

the child. He denied intending to cause the child any injury and insisted he was

simply trying to discipline him for crying for his mother after she left.

             The jury found Nelson guilty of criminal abuse in the first degree and

recommended a total sentence of imprisonment of seven and a half years. The trial

court imposed a five-year sentence over the jury’s recommendation. Nelson

appeals, arguing that the trial court erred in not granting a directed verdict after the

prosecution failed to offer sufficient proof of intent to harm and cruel punishment,

both elements of the offense.

                            STANDARD OF REVIEW

             The Kentucky Supreme Court, in a similar case involving the criminal

abuse of a two-year-old child, clearly articulated the standard on reviewing the

denial of a motion for directed verdict.

             On motion for directed verdict, the trial court must draw
             all fair and reasonable inferences from the evidence in

                                           -4-
            favor of the Commonwealth. If the evidence is sufficient
            to induce a reasonable juror to believe beyond a
            reasonable doubt that the defendant is guilty, a directed
            verdict should not be given. For the purpose of ruling on
            the motion, the trial court must assume that the evidence
            for the Commonwealth is true, but reserving to the jury
            questions as to the credibility and weight to be given to
            such testimony.

            On appellate review, the test of a directed verdict is, if
            under the evidence as a whole, it would be clearly
            unreasonable for a jury to find guilt, only then the
            defendant is entitled to a directed verdict of acquittal.

Mason v. Commonwealth, 331 S.W.3d 610, 616 (Ky. 2011) (citing Commonwealth

v. Benham, 816 S.W.2d 186 (Ky. 1991)).

                                    ANALYSIS

            At the outset, we note that Nelson failed to properly preserve for

appellate review his motion for directed verdict by failing to renew the motion

after the defense presented its case to the jury, something he acknowledges, and

thus he requests palpable error review pursuant to Kentucky Rules of Criminal

Procedure (RCr) 10.26.

                 It is black-letter law that, in order to preserve an
            insufficiency-of-the-evidence allegation for appellate
            review, “[a] defendant must renew his motion for a
            directed verdict, thus allowing the trial court the
            opportunity to pass on the issue in light of all the
            evidence[.]” In other words, a motion for directed
            verdict made after the close of the Commonwealth’s
            case-in-chief, but not renewed at the close of all
            evidence—i.e., after the defense presents its evidence (if
            it does so) or after the Commonwealth’s rebuttal

                                         -5-
            evidence—is insufficient to preserve an error based upon
            insufficiency of the evidence. In this case, Appellant
            moved for a directed verdict at the close of the
            Commonwealth’s case, but did not renew the motion at
            the close of evidence, and Appellant admits that he failed
            to properly preserve the issue he presents to us.

                    Appellant however urges us to review the
            sufficiency of the Commonwealth’s evidence under RCr
            10.26 and alleges that the trial court’s failure to direct a
            verdict of acquittal constituted palpable error. A palpable
            error is one of that [sic] “affects the substantial rights of a
            party” and will result in “manifest injustice” if not
            considered by the court, and “[w]hat it really boils down
            to is that if upon a consideration of the whole case this
            court does not believe there is a substantial possibility
            that the result would have been any different, the
            irregularity will be held nonprejudicial.” We recognize
            not only that “the burden is on the government in a
            criminal case to prove every element of the charged
            offense beyond a reasonable doubt and that the failure to
            do so is an error of Constitutional magnitude,” but also
            that the nature of the error alleged here is such that, if the
            trial court did, in fact, err by failing to direct a verdict of
            acquittal, that failure would undoubtably have affected
            Appellant’s substantial rights. And, we likewise observe
            that the trial result necessarily would have been different
            if the trial court had directed a verdict in Appellant’s
            favor. Accordingly, we examine the merits of Appellant’s
            allegation.

Schoenbachler v. Commonwealth, 95 S.W.3d 830, 836-37 (Ky. 2003) (citations

omitted).

            Thus, if insufficient evidence was presented to the jury such that a

directed verdict should have been entered, that circumstance would amount to




                                         -6-
palpable error. Therefore, we will review Nelson’s allegations of error despite the

lack of preservation.

             Kentucky Revised Statutes (KRS) 508.100 defines the offense of

criminal abuse in the first degree.

             (1) A person is guilty of criminal abuse in the first degree
             when he intentionally abuses another person or permits
             another person of whom he has actual custody to be
             abused and thereby:

                    (a) Causes serious physical injury; or

                    (b) Places him in a situation that may cause him
                    serious physical injury; or

                    (c) Causes torture, cruel confinement or cruel
                    punishment; to a person twelve (12) years of age
                    or less, or who is physically helpless or mentally
                    helpless.

             Nelson alleges that the prosecution failed to prove both that he acted

intentionally and that the child suffered cruel punishment, and assigns as error the

trial court’s refusal to enter a verdict on the sole count because of the failure of

proof.

             As the Supreme Court made clear in Mason, supra, the jury is the

arbiter of credibility. Nelson testified he had told the detective that he had used a

belt on the child, but denied at trial having actually done so. Thus, the jury had a

choice of whether to believe that he had been truthful in his discussions with the

detective and Angel or whether he was being truthful during his testimony.

                                          -7-
Further, it was not necessary that the jury believe that Nelson employed a belt

while striking the child; his admission that he had spanked the child with his hand,

given the severe bruising on the child, was sufficient to establish intent to harm the

child.

             Rarely does a criminally accused person elucidate his intent to commit

a crime in a cogent and clear manner. Rather, intent is inferred from circumstances

and actions. As the Supreme Court stated in reversing this Court’s finding of

insufficient evidence of intent in a criminal abuse case:

                    Courts are to direct verdicts of not guilty only in
             the most drastic situations where the Commonwealth has
             failed to produce proof whereby reasonable jurors could
             conclude beyond a reasonable doubt that a defendant is
             guilty. Commonwealth v. Benham, 816 S.W.2d 186 (Ky.
             1991). Also, as clearly stated in Benham, in a motion for
             directed verdict, “the trial court must draw all fair and
             reasonable inferences from the evidence in favor of the
             Commonwealth.” Id. at 187.

                    In assessing evidence as to sufficient proof of
             intent in criminal cases, the requisite intent may be
             determined from surrounding circumstances. All
             elements of a crime, including intent, can be proven by
             circumstantial evidence. Matheney v. Commonwealth,
             191 S.W.3d 599 (Ky. 2006); Baker v. Commonwealth,
             307 S.W.2d 773 (Ky. 1957); Denham v. Commonwealth,
             239 Ky. 771, 40 S.W.2d 384 (1937); Commonwealth v.
             Wolford, 4 S.W.3d 534 (Ky. 1999). Hardly is the
             Commonwealth ever fortunate enough to present direct
             proof as to the thought process in a defendant’s mind.




                                         -8-
Commonwealth v. O’Conner, 372 S.W.3d 855, 857 (Ky. 2012), as modified on

denial of reh’g (Aug. 23, 2012).

             There was clearly sufficient evidence of intent evident in the injuries

suffered by the child so as to establish that the blows were inflicted upon him in a

manner that a reasonable juror could determine displayed intent to harm the child.

The trial court did not err in refusing to direct a verdict because of failure to prove

intent.

             Nelson also alleges that there was insufficient proof of cruel

punishment. Again, this is a jury question as to whether the injuries depicted in the

photographs were sufficient to prove the child was subjected to cruel punishment

and so find they did. “It is the jury’s function to determine whether the amount of

force used during a spanking constitutes cruel punishment.” Canler v.

Commonwealth, 870 S.W.2d 219, 222 (Ky. 1994).

             The Commonwealth offered not only the photographic evidence of the

child’s extensive bruising, but medical evidence that the bruising was so deep and

substantial as to appear on a skeletal survey, which is a series of x-rays. The trial

court did not err in failing to enter a directed verdict as the Commonwealth offered

sufficient proof of cruel punishment.

             We affirm.

             ALL CONCUR.


                                          -9-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Aaron Reed Baker          Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          Emily Bedelle Lucas
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -10-